Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
March 29, 2007







Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed March 29, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01114-CV
____________
 
IN RE NORTH AMERICAN RESERVE CORPORATION, 
Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On December 18, 2006, relator North
American Reserve Corporation filed a petition for writ of mandamus in this
court, requesting we compel the Honorable John Donovan, presiding judge of the
61st District Court, Harris County, Texas, to vacate all orders entered in the
underlying cause rendered after May 12, 2006.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  
On March 27, 2007, relator filed an
agreed motion to dismiss the petition for writ of mandamus because the
underlying litigation has been settled.  We grant the agreed motion.
Accordingly,
relator=s petition for writ of mandamus is
ordered dismissed.      
 




PER CURIAM
 
Petition Denied and Memorandum
Opinion filed March 29, 2007.
Panel consists of Justices Frost,
Seymore, and Guzman.